Citation Nr: 0913024	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-27 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claim for entitlement to nonservice-connected 
disability pension benefits was denied in September 2005.  He 
perfected his appeal of the denial of benefits in July 2006.  
He requested that he be afforded a Travel Board hearing as 
well as a local hearing before a Decision Review Officer 
(DRO).  The RO acknowledged the Veteran's request for a 
Travel Board hearing in August 2006.  

The Veteran was initially scheduled for his DRO hearing in 
October 2007 but there were problems with the proper address 
for the notice letter.  The hearing was re-scheduled for 
December 2007.  However, an informal conference was conducted 
that same month and it was agreed that a formal DRO hearing 
would be cancelled and the Veteran be afforded a VA 
examination.

The Veteran was scheduled for his Travel Board hearing for 
March 17, 2008.  Notice of the hearing was provided on 
February 6, 2008.  The hearing date was re-scheduled to March 
19, 2008, and a new notice letter sent on February 9, 2008.  

The claims folder does not contain information as to when the 
case was certified on appeal to the Board.  However, a review 
of the Veterans Appeals Control and Locator System (VACOLS) 
shows that the case was certified to the Board on February 
25, 2008.

The Veteran submitted a statement that was originally 
received at the VA medical center (VAMC) in Dallas, Texas, on 
April 8, 2008.  The statement was forwarded to the Nashville 
RO where it was received on April 21, 2008.  The Veteran 
informed the RO that he was unable to make his previously 
scheduled hearing because he had moved to Texas.  He asked 
that his claims folder be transferred to the RO in Waco, 
Texas.  He also asked that his Travel Board hearing be re-
scheduled.

The Veteran submitted a statement that was received at the 
Board in May 2008.  He again noted that he had previously 
been scheduled for a hearing on March 19, 2008, but had been 
unable to attend because he had moved to Texas.  He again 
asked that his claims folder be transferred to the Waco RO.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
transferred to the Waco RO in keeping 
with the Veteran's request of April 2008.

2.  The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He should be given an opportunity 
to prepare for the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


